Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the determination of the petitioner’s motion pursuant to CPL 440.10 in a criminal action entitled People v Copeland, pending in the Criminal Court, Kings County, under indictment No. 39420/09, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Mastro, J.E, Skelos, Florio and Dickerson, JJ., concur.